IN THE COURT OF APPEALS OF IOWA

                                  No. 15-0637
                              Filed July 27, 2016


RAMON L. OSTHUS,
    Plaintiff-Appellant,

vs.

RICHARD D. RUSSELL and
JULIA M. RUSSELL,
     Defendants-Appellees.
________________________________________________________________


      Appeal from the Iowa District Court for Marshall County, Michael J. Moon

(default judgment) and Stephen J. Oeth (damages hearing), Judges.



      Plaintiff appeals an exercise of inherent judicial power that set aside

damages previously awarded by default. REVERSED AND REMANDED.




      J. Campbell Helton and Van T. Everett of Whitfield & Eddy, P.L.C., Des

Moines, for appellant.

      Gail E. Boliver of Boliver Law Firm, Marshalltown, for appellees.




      Considered by Vaitheswaran, P.J., and Doyle and Mullins, JJ.
                                          2


MULLINS, Judge.

       Ramon Osthus filed suit against Richard and Julia Russell alleging the

Russells’ dog bit him causing injuries. A default judgment was entered in favor of

Osthus and against the Russells in April 2013. Based on an affidavit signed by

Osthus, the court awarded judgment for medical bills and pain and suffering as

requested by Osthus.      Four months later, the Russells moved to vacate the

default judgment alleging irregularity or fraud. See Iowa R. Civ. P. 1.1012(2).

After a hearing, the district court found no irregularity or fraud in the grant of the

default judgment, but concluded it was

       troubled by the fact that judgment was entered for $15,000 for pain
       and suffering without a hearing. An award of pain and suffering is
       fact specific and requires, at a minimum, presentation of a factual
       basis upon which an award may be made, if any. The court has
       inherent power to correct its own judgments and elects to do so in
       this case.

The court ordered the default judgment previously entered “shall not be

disturbed,” but then set aside the pain and suffering award and ordered a hearing

on that portion of the award of damages. After a further hearing on damages, the

district court denied all damages for pain and suffering. Osthus appealed the

order setting aside the earlier award of pain and suffering and the subsequent

denial of all damages for pain and suffering.

       We review an order on a motion to vacate the district court’s judgment for

correction of errors at law. State ex rel. Goettsch v. Diacide Distribs., Inc., 596
N.W.2d 532, 537 (Iowa 1999). The district court enjoys wide discretion whether

to vacate under rule 1.1012, and we will not reverse unless an abuse of
                                           3

discretion has been shown. In re Adoption of B.J.H., 564 N.W.2d 387, 391 (Iowa

1997).

         The motion in this case alleged irregularity or fraud. If the court found

irregularity or fraud, the rule provides it “may correct, vacate or modify a final

judgment or order, or grant a new trial.” Iowa R. Civ. P. 1.1012. The district

court found neither and ordered the default judgment “shall not be disturbed.” As

such the motion was overruled, but the court proceeded to grant relief by

vacating the previously awarded pain and suffering damages and ordering a

hearing to determine a factual basis for those damages.1 Because the motion

was overruled, the court had no authority under the rule to grant relief on the

motion.

         Although the district court did not cite to rule 1.973(2), we presume that is

the rule it invoked when it decided to require a hearing on the pain and suffering

damages. “The court may, and on demand of any party not in default shall,

either hear any evidence or accounting required to warrant the judgment or refer

it to a master; or submit it to a jury if proper demand has been made therefor

under rule 1.902.” Iowa R. Civ. P. 1.973(2). Pursuant to that rule, prior to entry

of judgment on default, and in the absence of a demand for hearing, the court

may hear evidence, but is clearly not required to do so. The problem here, of

course, is that the district court had already decided in the default proceedings to

award pain and suffering damages without a hearing, presumably relying on

Osthus’s affidavit and representations of counsel. The question then is whether


1
  We note the same district court judge awarded the default damages, then ordered
them set aside and required a hearing.
                                         4


the district court had the authority—or “inherent power”—to set aside the pain

and suffering damages and require the hearing it could have earlier required

under rule 1.973(2). Put another way, did the district court have the authority to

order a do-over four months after entry of a final default judgment that had not

been set aside?

       Inherent power is a type of judicial authority derived from the separation of

powers between the three branches of government. State v. Hoegh, 632 N.W.2d
885, 888 (Iowa 2001).       It is fundamental to the powers delegated by the

constitution or by statute that the “courts also possess broad powers to do

whatever is reasonably necessary to discharge their traditional responsibilities.”

Id.   Setting aside or vacating a final money judgment, entered by default or

otherwise, without a rule, statute, or case law authorizing such action, is not the

type of exercise of authority that has ever been recognized in Iowa as an

inherent power.2


2
 In In re Marriage of Thatcher, our supreme court noted “this inherent authority” and
numerous cases in which it has been exercised:
       See, e.g., State v. Iowa Dist. Ct., 750 N.W.2d 531, 534 (Iowa 2008) (“Of
       course, when a court is acting within its jurisdiction it always has the
       inherent authority to do what is reasonably necessary for the
       administration of justice in a case before the court.”); In re K.N., 625
N.W.2d 731, 734 (Iowa 2001) (acknowledging district courts’ “authority to
       ensure the orderly, efficient, and fair administration of justice”); Johnson
       v. Miller, 270 N.W.2d 624, 626 (Iowa 1978) (recognizing district courts’
       authority “to adopt rules for the management of cases on their dockets”);
       Iowa Civil Liberties Union v. Critelli, 244 N.W.2d 564, 569–70 (Iowa 1976)
       (recognizing district courts’ “inherent common-law power” to promulgate a
       local rule of criminal procedure); Peters v. Peters, 86 N.W.2d 206, 209
       (Iowa 1957) (“In Iowa separate maintenance has not been a statutory
       remedy, and authority to grant that relief has been based upon the
       inherent power of courts of equity.”); Hardenbergh v. Both, 73 N.W.2d
103, 106 (Iowa 1955) (“[The] enforcement [of discovery] was an original
       and inherent power of a court of equity.”); Brooks v. Paulson, 291 N.W.
144, 145 (Iowa 1940) (“It is so well recognized that a court of Equity has
       the inherent power, in its discretion, to consolidate causes pending
                                             5


       “Finality of solemn adjudications of the courts requires that they be not set

aside lightly or except for cogent reasons.” City of Chariton v. J.C. Blunk Constr.

Co., 112 N.W.2d 829, 835 (Iowa 1962). “There is a compelling interest in the

finality of judgments which should not lightly be disregarded. Finality of litigation

is essential so that parties may rely on judgments in ordering their private affairs

and so that the moral force of court judgments will not be undermined.” 46 Am.

Jur. 2d Judgments § 174 (footnote omitted); see also In re M.T., 714 N.W.2d
278, 282 (Iowa 2006).

       Finding no authority for the district court to have set aside the final money

judgment entered in April 2013, we determine the court made an error at law,

and thus abused its discretion. We reverse the district court and remand for

entry of an order reinstating the money judgment as provided in the default

judgment entered in April 2013.

       REVERSED AND REMANDED.




      therein for the purpose of avoiding a multiplicity of suits, that citations are
      hardly necessary.”); In re Marriage of Ihle, 577 N.W.2d 64, 67 (Iowa Ct.
      App. 1998) (recognizing inherent authority of trial judge to impose
      reasonable time limits on trial).
864 N.W.2d 533, 547 (Iowa 2015) (Zager, J., concurring) (alterations in original).